Exhibit 10.2

FIRST AMENDMENT TO

RESTRUCTURING SUPPORT AGREEMENT

This FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT (this “Amendment”) is
made and entered into as of April 16, 2014 by each of Momentive Performance
Materials Holdings Inc., Momentive Performance Materials Inc., and each of their
direct and indirect domestic subsidiaries that are party hereto (all of the
foregoing, collectively, the “Company”), the undersigned affiliates of Apollo
Global Management, LLC (collectively, the “Apollo Entities”) and the holders of
the Second Lien Notes that are not Apollo Entities that are from time to time
party hereto (the “Consenting Noteholders” and, together with the Apollo
Entities, the “Plan Support Parties,” as appropriate). Each party to this
Support Agreement may be referred to as a “Party” and, collectively, as the
“Parties.” Capitalized terms used but not otherwise defined herein shall have
the meaning ascribed to such terms in the Restructuring Support Agreement, dated
as of April 13, 2014 (as amended, supplemented or otherwise modified, the
“Support Agreement”) by and among the Company and the Plan Support Parties.

Section 1. Amendment.

Section 8.1 of the Support Agreement is hereby amended to include new subclauses
(f) and (g) as set for below:

8.1 Assignment; Transfer Restrictions.

 

  (f) Notwithstanding anything herein to the contrary, (a) any Plan Support
Party may transfer Holdings to an entity that is acting in its capacity as a
Qualified Marketmaker (as defined below) without the requirement that the
Qualified Marketmaker be or become a Plan Support Party; provided that (i) the
Qualified Marketmaker subsequently transfers the right, title or interest in
such Holdings to a transferee that is or becomes a Plan Support Party as
provided above and (ii) such Plan Support Party shall be solely responsible for
the Qualified Marketmaker’s failure to comply with the requirements of
Section 8.1 hereof; and (b) to the extent any Plan Support Party is acting in
its capacity as a Qualified Marketmaker, it may transfer any Holdings that it
acquires from a holder of such Holdings that is not a Plan Support Party without
the requirement that the transferee be or become a Plan Support Party.

 

  (g) For these purposes, “Qualified Marketmaker” means an entity that (A) holds
itself out to the market as standing ready in the ordinary course of business to
purchase from and sell to customers Holdings, or enter with customers into long
and/or short positions in Holdings, in its capacity as dealer or market maker in
such Holdings; and (B) is in fact regularly in the business of making a
market in claims, interests and/or securities of issuers or borrowers.



--------------------------------------------------------------------------------

Section 2. Continued Effect of the Support Agreement.

For the avoidance of doubt, the Support Agreement remains unchanged and in full
force and effect, except as amended herein and except to the extent individual
holdings reflected on each Consenting Noteholder’s signature page to the
original Support Agreement may have changed as a result of a transfer pursuant
to Section 8.1 of the Support Agreement.

Section 3. Miscellaneous Terms.

 

3.1 Counterparts.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
agreement. Delivery of an executed signature page of this Amendment by email or
facsimile transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

3.2 Waiver.

The execution, delivery and effectiveness hereof shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of the
Parties to the Support Agreement.

 

3.3 Governing Law.

This Amendment shall be governed by and construed in accordance with the laws of
the State of New York and without regard to any conflicts of law provision or
principle that would require or permit the application of the law of any other
jurisdiction.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC.

    /s/ Douglas A. Johns             

By: Name: Douglas A. Johns Title: EVP, General Counsel and Secretary MOMENTIVE
PERFORMANCE MATERIALS INC.

    /s/ Douglas A. Johns             

By: Name: Douglas A. Johns Title: EVP, General Counsel and Secretary Juniper
Bond Holdings I LLC

    /s/ Douglas A. Johns             

By: Name: Douglas A. Johns Title: EVP, General Counsel and Secretary Juniper
Bond Holdings II LLC

    /s/ Douglas A. Johns             

By: Name: Douglas A. Johns Title: EVP, General Counsel and Secretary



--------------------------------------------------------------------------------

Juniper Bond Holdings III LLC

    /s/ Douglas A. Johns             

By: Name: Douglas A. Johns Title: EVP, General Counsel and Secretary Juniper
Bond Holdings IV LLC

    /s/ Douglas A. Johns             

By: Name: Douglas A. Johns Title: EVP, General Counsel and Secretary Momentive
Performance Materials China SPV Inc.

    /s/ Douglas A. Johns             

By: Name: Douglas A. Johns Title: EVP, General Counsel and Secretary Momentive
Performance Materials Quartz, Inc.

    /s/ Douglas A. Johns             

By: Name: Douglas A. Johns Title: EVP, General Counsel and Secretary Momentive
Performance Materials South America Inc.

    /s/ Douglas A. Johns             

By: Name: Douglas A. Johns Title: EVP, General Counsel and Secretary Momentive
Performance Materials USA Inc.

    /s/ Douglas A. Johns             

By: Name: Douglas A. Johns Title: EVP, General Counsel and Secretary



--------------------------------------------------------------------------------

Momentive Performance Materials Worldwide Inc.

    /s/ Douglas A. Johns

By: Name: Douglas A. Johns Title: EVP, General Counsel and Secretary

 

MPM Silicones, LLC

    /s/ Douglas A. Johns

By: Name: Douglas A. Johns Title: EVP, General Counsel and Secretary